Citation Nr: 1136378	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  07-38 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for the residuals of a rectal fistula.

4.  Entitlement to service connection for hypertension (claimed as high blood pressure).

5.  Entitlement to an initial compensable disability rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from March 1958 to May 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, granted the claim of entitlement to service connection for right ear hearing loss, assigning a noncompensable disability rating, and denied the claims of entitlement to service connection for tinnitus, residuals of a rectal fistula, and hypertension.  A subsequent September 2006 rating decision denied entitlement to service connection for left ear hearing loss.  The appellant submitted a notice of disagreement with the aforementioned issues in September 2006 and December 2006, and timely perfected his appeal in December 2007.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The appellant has been accorded the opportunity to present evidence and argument in support of the claims.  In his December 2007 substantive appeal [VA Form 9] he declined the option of testifying at a personal hearing.

Hearing Loss

The Board notes that this decision grants the appellant's claim of entitlement to service connection for left ear hearing loss.  Thus, the appellant's claim of entitlement to an initial compensable disability rating for right ear hearing loss will be addressed as entitlement to a compensable disability rating for bilateral hearing loss.

Employability

The Board has considered the application of Rice v. Shinseki, 22 Vet. App. 447 (2009), which held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities is part of an increased rating claim when such claim is raised by the record.  In this case, the appellant has not argued, and the record does not otherwise reflect, that his service-connected disabilities render him unemployable.


FINDINGS OF FACT

1.  The preponderance of the evidence supports a finding that the appellant's currently diagnosed left ear hearing loss is the result of acoustic trauma during active duty service.

2.  The preponderance of the evidence supports a finding that the appellant's currently diagnosed tinnitus is the result of acoustic trauma during active duty service.

3.  The preponderance of the evidence is against a finding that the appellant currently suffers from the residuals of a rectal fistula that are the result of a disease or injury during active duty service.

4.  The preponderance of the evidence is against a finding that the appellant currently suffers from hypertension that is a result of a disease or injury in active duty service.

5.  The appellant's hearing acuity is Level I in the right ear and Level II in the left ear.

6.  The evidence does not demonstrate that the appellant's service-connected hearing loss is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.
CONCLUSIONS OF LAW

1.  Left ear hearing loss was incurred in active duty service.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2011).

2.  Tinnitus was incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2011).

3.  The residuals of a rectal fistula were not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

4.  Hypertension was not incurred in or aggravated by active duty service or presumptively related thereto.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011). 

5.  The criteria for a compensable initial rating for bilateral hearing loss disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86 (2011). 

6.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The appellant's claims of entitlement to service connection for left ear hearing loss and tinnitus have been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on those claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the appellant's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).


Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to initial adjudication of the appellant's claims, a letter dated in November 2005 fully satisfied the duty to notify provisions with respect to service connection claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The claim of entitlement to an initial compensable disability rating for right ear hearing loss arises from a granted claim of service connection.  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a) (West 2002).  

Compliance with the first Pelegrini II element requires notice of these five elements in initial ratings cases.  See Dunlop v. Nicholson, 21 Vet. App. 112 (2006).  A March 2006 notice letter informed the appellant of the elements set forth consistent in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although the Dingess notice letter was not sent prior to initial adjudication of the appellant's claims, this was not prejudicial to him, since he was subsequently provided adequate notice in March 2006, he was provided ample time to respond with additional argument and evidence and the claims were readjudicated and statements of the case were provided to the appellant in December 2007.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless error).  In view of the foregoing, the Board finds that the appellant was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant informed VA that he had received treatment at the Ravenswood Hospital field clinic.  Despite VA's efforts, all requests for the appellant's treatment records were returned as undeliverable.  VA informed the appellant of this problem in April 2006, and requested he provide the correct address.  He did not respond.  The Board notes that the duty to assist is not always a one-way street.  If a veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Otherwise, the appellant has not referenced any other outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

With respect to the service connection claims, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

Here, there is no evidence of record to substantiate the appellant's claim that he currently suffers from the residuals of a rectal fistula.  The treatment records associated with the claims file are thorough and thus the Board finds that the preponderance of the medical evidence is against a current diagnosis of the claimed disorder.  An examination is not required.  See McLendon, supra.  With respect to the claim for hypertension, while there is evidence that the appellant does suffer from this condition, there is no evidence to establish that this condition had its onset in service, or within one year after discharge.  Further, there is no indication that this disability is related to service.  Accordingly, an examination is not required.  Id.

With respect to initial rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the appellant an appropriate VA audiological examination in June 2006, followed by an addendum in August 2006.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected hearing loss since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The June 2006 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the appellant is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The appellant has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the appellant has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II.  Service Connection Claims

Relevant Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In addition to the above, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d) (2011).  Furthermore, sensorineural hearing loss, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  See 38 C.F.R. §§ 3.307, 3.309 (2011).

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).

Tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane").  See Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  See YT v Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  See Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  See 59 Fed. Reg. 17,297 (April 12, 1994).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2) (2011).  In this regard, the Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009)

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

A.  Left Ear Hearing Loss and Tinnitus

The appellant contends that he currently suffers from bilateral hearing loss and tinnitus as a result of his time in active duty service.  Specifically, the appellant alleges that his duties in ordinance supply exposed him to acoustic trauma.

With respect to Shedden element (1), current diagnosis, the Board notes that during his June 2006 VA audiological examination, the appellant's measured puretone threshold values were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
45
75
LEFT
25
25
55
75
80

Thus, the appellant has a current diagnosis of left ear hearing loss, for VA purposes.  Furthermore, the appellant was diagnosed with tinnitus.  Shedden element (1) has been satisfied.  See 38 C.F.R. § 3.385 (2011); see also Shedden, supra.

Review of the appellant's service records reveals that his Military Occupational Specialty (MOS) was listed as an ordinance supply specialist.  See DD Form 214.  Upon entry into service, the appellant's hearing was noted to be 15/15 in the left ear, via the Whispered Voice Test (WVT).  See Standard Form (SF) 88, Service Enlistment Examination Report, March 28, 1958.  The appellant's March 1960 re-enlistment examination report also noted his left ear hearing to be 15/15 via the WVT.  Additionally, the appellant himself denied experiencing any ear trouble See SFs 88 & 89, Service Re-Enlistment Examination Reports, March 17, 1960.  Upon separation in May 1962, the appellant's measured puretone threshold values were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
N/A
60
LEFT
10
15
10
N/A
20

The appellant indicated that he did not suffer from any ear trouble.  See SFs 88 & 89, Service Separation Examination Reports, May 16, 1962.  Though there are no complaints of left ear hearing loss or tinnitus during the appellant's time in service, it is clear that the appellant suffered from right ear hearing loss and his MOS is consistent with his complaints of acoustic trauma in service.  Furthermore, the Board finds that the appellant is both competent and credible to report on the fact that he was exposed to loud noises during service and that he suffered from decreased hearing acuity since that time.  See Davidson, supra; Buchanan, supra; Jandreau, supra.  Therefore, the Board concedes that the appellant was exposed to loud noise during service.  Thus, Shedden element (2), in-service disease or injury, has been satisfied.  See Shedden, supra.

With respect to crucial Shedden element (3), nexus, the evidence of record includes the June 2006 VA audiological examination report.  At that time, it was noted that the appellant's claims file was not reviewed in conjunction with the examination.  The appellant stated that he had suffered from hearing loss and tinnitus for at least 15 years.  He stated that he was exposed to loud noise during his time in service.  Following service, the appellant worked in electronics on an assembly line for radio and television.  He stated that this was not a noisy environment.  With respect to his tinnitus, he indicated that this condition began several years prior and occurred approximately twice per month and lasted one minute each time.  He further stated that the tinnitus did not keep him awake, nor did it interfere with his concentration.  The VA examiner stated that the appellant's hearing tests indicated that he suffered from noise-induced high frequency hearing loss.  Right ear hearing loss was noted in service, however, this was not enough information to determine whether the appellant's current hearing loss was due to service.  See VA Audiological Examination Report, June 5, 2006.

In an August 2006 addendum, after reviewing the appellant's VA claims file, the VA examiner noted that the appellant's service induction examination indicated normal hearing acuity by the WVT and his separation examination indicated high frequency hearing loss in his right ear and normal hearing acuity in the left ear.  Based on the fact that the appellant had normal hearing acuity in his left ear at discharge, the VA examiner opined that noise exposure in service was not a contributing factor to his current left ear hearing loss.  See VA Audiological Examination Addendum, August 22, 2006.

The Board is aware of the holding in Hensley v. Brown, 5 Vet. App. 155, 158 (1993), which established that when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Here, the appellant's left ear hearing acuity did not appear to decrease during his time in service, however, he clearly stated that he had experienced hearing loss since his time in service.  The VA examiner failed to discuss the possibility of hearing loss manifesting later in life, and also failed to address the appellant's lay statements regarding his left ear and tinnitus.  Based on the holding in Hensley, the Board does not find the June 2006 VA examination and August 2006 addendum to be probative.

The Board notes that in Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Furthermore, the Board finds the appellant's claims regarding his having problems with left ear hearing loss since shortly after his separation from active duty competent and credible evidence of continuity of symptomatology because the presence of these disorders is not a determination "medical in nature" and they are therefore capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.
Therefore, with granting the appellant the benefit of any reasonable doubt in this matter, the Board concludes that service connection for tinnitus and left ear hearing loss are warranted because the record contains medical evidence of a current disability, evidence of the in-service incurrence of an injury, and a nexus between the in-service injury and the current disabilities.  See 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010); Shedden, supra.

B.  Rectal Fistula 

As noted above, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson and Shedden, supra.

Review of the appellant's service treatment records indicates that upon entry into service, the appellant's anus and rectum were normal.  See SF 88, Service Enlistment Examination Report, March 28, 1958.  All clinical testing was normal upon re-enlistment in March 1960.  See SF 88 & 89, Service Re-Enlistment Examination Reports, March 17, 1960.  In July 1961, the appellant was seen in the emergency room with an enflamed mass, which appeared to be part of an external hemorrhoid.  He was seen the following day.  It was noted that the mass had enlarged considerably, extending upward.  The impression was rectal abscess and thrombosed hemorrhoid.  He was scheduled for surgery shortly thereafter.  On July 24, 1961, the appellant underwent a fisdtulectomy, from which he recovered without incident.  Upon separation in May 1962, the appellant's anus and rectum were noted to be normal.  It was noted that the appellant had a rectal fistula corrected one year prior and had no difficulty since then.  See SF 88 & 89, Service Separation Examination Reports, May 16, 1962.  Accordingly, the Board finds that the appellant has satisfied element (2), in-service disease or injury, of Shedden.  See Shedden, supra.


Review of the remaining evidence, however, is completely negative for any diagnoses of complaints of or treatment for residuals of a rectal fistula.  In order to be considered for service connection, a claimant must first have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997). 

As noted above, medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  See Espiritu, supra.  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 C.F.R. § 3.303(a) (2011); Jandreau, supra; see also Buchanan, supra.  In this case, lay statements are not sufficient to establish a diagnosis of residuals of a rectal fistula, as this is not a lay observable condition, nor is the appellant a qualified medical professional.  As such, the appellant's lay statements are of limited probative value.

As the evidence of record has failed to establish that the appellant currently suffers from the residuals of a rectal fistula, the claim fails on element (1) under Shedden.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  For the reasons and bases discussed above, a reasonable doubt does not exist regarding the appellant's claim that he currently suffers from the residuals of a rectal fistula that are related to service.  There is not an approximate balance of evidence.  

C.  Hypertension

The appellant contends that he currently suffers from hypertension that is a result of his time in active duty service.


Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent or more within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Hypertension means persistently high arterial blood pressure, and by some authorities the threshold for high blood pressure is a reading of 140/90.  See Dorland's Illustrated Medical Dictionary at 889 (30th ed. 2003).  For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).

VA treatment records dated in 2005 note the appellant's medical history to include hypertension.  See VA Treatment Records, August 15, 2005.  Review of the appellant's medications included both Diltiazem and Enalapril, both of which are prescribed for control of high blood pressure.  Though none of the appellant's treatment records directly diagnose the appellant with hypertension, the Board will afford the appellant the benefit of the doubt and assume that he has a current diagnosis of hypertension.  Thus, element (1) of Shedden has been satisfied.  See Shedden, supra.

Upon entry into service, the appellant's blood pressure was noted as 130/60.  See SF 88, Service Entrance Examination Report, March 28, 1958.  At no time during his first period of service was the appellant diagnosed with high blood pressure.  In March 1960, the appellant's blood pressure was noted as 108/58.  See SF 88, Re-Enlistment Examination Report, March 17, 1960.  At no time during his second period of service was the appellant diagnosed with high blood pressure.  Upon separation in 1962, the appellant's blood pressure was noted as 108/48.  See SF 88, Service Separation Examination Report, May 16, 1962.  These findings clearly do not meet the requirement for hypertension for VA purposes, set forth in 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011), noted above.  Thus, element (2) under Shedden, in-service disease or injury, has not meet met.  See Shedden, supra.

Furthermore, there is no evidence that hypertension was present to a compensable degree within the first post-service year.  Therefore, service connection on a presumptive basis is not warranted.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Board is of course aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  However, the medical evidence indicates that the appellant received treatment for hypertension in 2005, over 40 years after the appellant left military service.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider a veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Voerth v. West, 13 Vet. App. 117, 120-21 (1999) [there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a layperson's observation is competent].

The only evidence of record in support of the appellant's claim that his currently diagnosed hypertension is related to active duty service consists of his own lay statements.  The Board acknowledges that the appellant is competent to give evidence about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  

The Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, supra.  See also Barr, supra (lay testimony is competent to establish the presence of observable symptomatology).  In the present case, hypertension is not a condition that is lay observable.  Further, the appellant is not competent to state that his currently diagnosed condition is related to his time in active duty service, as he is not a medical professional.  See Rucker, supra.  

Although the appellant has established that he currently suffers from hypertension, the evidence of record does not support a finding that this condition is the result of his time in service.  The appellant has failed to meet the criteria set forth in Shedden elements (2) and (3).  See Shedden, supra.  As such, his claim of entitlement to service connection for hypertension fails.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  For the reasons and bases discussed above, a reasonable doubt does not exist regarding the appellant's claim that he currently suffers from hypertension that is related to service.  There is not an approximate balance of evidence.  

III.  Increased Disability Rating

The appellant contends that his service-connected right ear hearing loss is more severe than reflected by his noncompensable disability rating.

Schedular Consideration

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2011).  

A veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  But where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, as the appellant in the present case timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection, VA must consider whether the appellant is entitled to "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345(1992).

Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. § 4.85 (2011).

The current rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz).  However, the test results below do not meet the numerical criteria for such a rating.  Thus, the appellant's bilateral hearing loss is to be rated by the usual method. 

As noted above, the June 2006 VA audiological examination puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
45
75
LEFT
25
25
55
75
80

The average decibel loss was 45 for the right ear and 59 for the left ear.  Speech recognition ability was 92 percent for each ear.  This examination results in a mechanical finding of hearing acuity of Level I for the right ear and Level II for the left ear.  This hearing acuity only warrants a noncompensable rating under 38 C.F.R. § 4.85. 

The appellant claims that his hearing loss warrants an increased evaluation.  However, the claim hinges on a mechanical application of specifically defined regulatory standards.  Although the Board is mindful of the appellant's description of his hearing loss, regrettably, the Board is bound by the very precise nature of the laws governing evaluations of hearing loss disability.

In sum, the Board concludes that the appellant's hearing loss disability does not warrant a compensable rating at any time since the effective date of service connection.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).
Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The appellant has not expressly raised the matter of entitlement to an extraschedular rating.  The appellant's contentions have been limited to those discussed above, i.e., that his hearing loss is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) [while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant].  Moreover, the appellant has not identified any factors which may be considered to be exceptional or unusual with respect to his service-connected hearing loss and the Board has been similarly unsuccessful.

The record does not show that the appellant has required any hospitalizations for his service-connected hearing loss.  There is no unusual clinical picture presented, nor is there any other factor, which takes the disability outside the usual rating criteria.

In short, the evidence does not support the proposition that the appellant's hearing loss presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).


ORDER

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for the residuals of a rectal fistula is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


